Citation Nr: 0528285	
Decision Date: 10/20/05    Archive Date: 11/01/05

DOCKET NO.  03-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, to include bronchiectasis and residuals of 
pneumonia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant, L.W., and L.M.


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
April 1962 to August 1962, appealed that decision to BVA, and 
the case was referred to the Board for appellate review.

The Board observes that the veteran originally filed his 
claims with the RO in Huntington, West Virginia, which issued 
the February 2002 rating decision.  The case was subsequently 
transferred to the jurisdiction of the RO in Louisville, 
Kentucky, which notified the veteran of that decision, issued 
the December 2002 Statement of the Case, and certified his 
appeal to the Board.  Thereafter, the Board remanded the case 
for further development in January 2004, and that development 
was completed by the Appeals Management Center.  The case has 
since been returned to Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  Such assistance includes providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

In this case, the veteran was afforded a VA examination in 
January 2004 in connection with his claim for a psychiatric 
disorder.  The veteran reported experiencing major distress 
when he had pneumonia during his basic training.  The January 
2004 VA examiner stated that it was as likely as not that the 
veteran's mood disorder not otherwise specified had its onset 
during his military service, if his subjective report was 
correct.  Although the veteran was diagnosed with pneumonia 
during his period of service, the Board notes that his 
service medical records are negative for any complaints, 
treatment, or diagnosis of a psychiatric disorder.  While the 
veteran is competent to provide information as to his 
personal observations and symptoms, a lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one which a lay 
person's observations is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  Further, "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The VA 
examiner was asked to render an opinion based on review of 
the record and examination of the veteran.  As it appears 
that the examiner based his opinion on whether the veteran's 
"subjective report is correct," the Board is of the opinion 
that an additional medical opinion, based on a review of and 
with reference to the record, is necessary for determining 
the nature and etiology of any psychiatric disorder that may 
be present.

In addition, it appears that there may be additional 
treatment records that are not associated with the claims 
file.  In this regard, the veteran told the January 2004 VA 
examiner that he saw Dr. Wiegel at the Morehead Clinic in 
Morehead, Kentucky.  However, the claims file does not 
contain any treatment records from Dr. Wiegel or the Morehead 
Clinic.  Such records may prove to be relevant and probative.  
Therefore, the RO should attempt to obtain any and all 
treatment records pertaining to the veteran's psychiatric 
disorder and respiratory disorder.

Further, the Board observes that the veteran is in receipt of 
monthly benefits from the Social Security Administration 
(SSA).  In this regard, the veteran told the January 2004 VA 
examiner that he was disabled due to his loss of one lung and 
poor vision in his right eye.  However, the records upon 
which this decision was based are not associated with the 
claims file.  Therefore, the RO should obtain and associate 
such records with the veteran's claims folder.   

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and 
addresses of any and all health care 
providers who have provided treatment 
for his psychiatric disorder and/or 
respiratory disorder.  After acquiring 
this information and obtaining any 
necessary authorization, the RO should 
obtain and associate these records 
with the claims file.  A specific 
request should be made for treatment 
records from Dr. Wiegel at the 
Morehead Clinic in Morehead, Kentucky.

2.  The RO should obtain and associate 
with the claims file the records upon 
which the Social Security 
Administration (SSA) based its 
decision to award benefits to the 
veteran.  If the search for such 
records has negative results, the 
claims file must be properly 
documented as to the unavailability of 
these records.

3.  The RO should refer the veteran's 
claims folder to the January 2004 VA 
examiner, or if unavailable to another 
suitably qualified VA examiner, for a 
clarifying opinion as to the etiology 
of any psychiatric disorder that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
veteran's service medical records, and 
to offer an opinion as to whether it is 
at least as likely as not that the 
veteran has a chronic psychiatric 
disorder characterized as a mood 
disorder that is etiologically related 
to his medical condition resulting in 
his discharge or is otherwise 
etiologically related to his military 
service.  

The examiner is requested to provide a 
clear rationale for all opinions with 
references to the actual 
contemporaneous evidence of record that 
is supportive of the medical opinions 
rendered, and to provide a discussion 
of the facts and medical principles 
involved.  Since it is important "that 
each disability be viewed in relation 
to its history [,]" 38 C.F.R. § 4.1 
(2004), copies of all pertinent records 
in the appellant's claims file, or in 
the alternative, the claims file, must 
be made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified. 



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


